RECE\\/ED

MAR 2 8 ims UNITED sTATES DIsTRIcT coURT
mm R. MRE. crggl»§|m WEsTERN DISTRICT oF LoUISIANA
‘“'EST£.“E'§§’&%‘.§TL‘?I€S.§|A~A ALEXANDRIA DrvIsIoN
VAUGHN JoHNsoN, cIVIL ACTION No. 1:18-cv-1484-P
Petitioner
VERsUs UNASSIGNED DIsTRIcT JUDGE
lcE, ET AL., MAGISTRATE JUDGE PEREz-MONTES
Respondent
JUDGM

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Johnson’s Petitions (Docs. 1 and 8) be DISMISSED

Without prejudice for lack of jurisdiction '/g

._ / -
THUS DONE AND SIGNED at Alexandria, Louisiana, this 23 day of
/V].ALCH _ 2019.

 

 
 

DEE D. DRELL \\\\
UNITED sTATEs DISTRICT JUDGE

